Citation Nr: 0509490	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  96-50 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to May 1970, 
to include a period of service in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that in the April 1995 rating decision, the 
statement of the case and the supplemental statements of the 
case, the RO denied the claim seeking service connection for 
PTSD, without first addressing whether new and material 
evidence had been received to reopen the claim.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 
1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
rating decision of March 1991.

2.  In an unappealed rating decision of September 1993, the 
RO denied the veteran's application to reopen his claim for 
service connection for PTSD because new and material evidence 
had not been submitted.

3.  The evidence received since the September 1993 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim to reopen.  
Therefore, no further development is required with respect to 
this matter.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

Reopening of the claim for service connection for PTSD was 
denied in a September 1993 rating decision on the basis that 
neither the service medical records nor the post-service 
medical records showed that the veteran suffered from a 
psychiatric condition with characteristic symptoms of PTSD.  
In short, there was no diagnosis of PTSD.  

The subsequently received evidence includes the report of a 
July 1996 VA examination in which the veteran is diagnosed 
with PTSD, chronic, based upon his reported in-service 
stressors.  This competent evidence of a diagnosis of PTSD is 
not cumulative or redundant of the evidence previously of 
record.  Moreover, it is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for PTSD is granted.





REMAND

As a preliminary matter, the Board notes that the VCAA and 
the implementing regulations are applicable to the veteran's 
reopened claim.  The record does not reflect that the RO has 
complied with the notification requirements of the VCAA or 
the implementing regulations.  

In addition, according to a July 1996 statement submitted by 
the veteran, a fellow soldier and friend of his in Vietnam, 
W., committed suicide with an M-16 gun.  In the July 1996 VA 
examination report, the veteran stated that this happened in 
November 1969.  The RO never requested that the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
verify this information. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran may submit "buddy" statements 
in order to help substantiate his alleged 
stressors. 

2.  The AMC or RO should then undertake 
all appropriate development to verify the 
veteran's alleged stressors, to include 
requesting company morning reports, sick 
reports, and Surgeon General's Office 
reports from NPRC for the veteran's units 
of assignment. 

3.  The AMC or RO should also contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in order to 
verify the veteran's claimed stressor, 
namely that some time between November 1, 
1969, and December 31, 1969, a soldier by 
the name of Wynn did in fact commit 
suicide.  If there are no records 
documenting this incident, a negative 
response should be furnished.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


